Citation Nr: 0300504	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  02-18 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
left knee disability.  

(The underlying issue of entitlement to service connection 
for left knee disability will be the subject of a later 
decision by the Board of Veterans' Appeals (Board).)  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel



INTRODUCTION

The appellant had active military service from July 1954 
to June 1956. 

This matter comes before the Board of Veterans' Appeals on 
appeal of a June 2002 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Lincoln, Nebraska.  

As an initial matter, the Board notes that service 
connection was previously denied for left knee disability 
by a March 1999 Board decision.  Although the RO treated 
the veteran's more recent claim as reopened, the Board 
must also assess whether new and material evidence has 
been submitted sufficient to reopen the claim of service 
connection.  Wakeford v. Brown, 8 Vet. App. 237 (1996).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is obliged to determine 
whether there is new and material evidence to reopen the 
claim, regardless of the RO's action.  Barnett v. Brown, 8 
Vet. App. 1 (1995).  Accordingly, this decision addresses 
the claim to reopen.  

The decision set out below grants the application to 
reopen.  The Board is undertaking additional development 
on the underlying issue of entitlement to service 
connection for left knee disability pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  When 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 
38 C.F.R. § 20.903 (2002)).  After giving the notice and 
reviewing any response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  By a March 1999 decision, the Board denied service 
connection for left knee disability.  The veteran filed a 
claim to reopen in February 2002.

2.  Evidence added to the record since the Board's March 
1999 decision consists of outpatient medical treatment 
records from the VA Nebraska Western Iowa Health Care 
System, dated from August 2000 to December 2001, and from 
January to April 2002, and a private medical statement 
from J.B., M.D., received by the RO in February 2002.  

3.  The evidence received since the prior Board denial is 
sufficient to establish a reasonable possibility that the 
new evidence, when viewed in the context of all the 
evidence, would result in a different outcome of the 
claim.


CONCLUSIONS OF LAW

1.  The March 1999 Board decision, which denied the 
appellant's claim of entitlement to service connection for 
left knee disability, is final.  38 U.S.C.A. § 7104 (West 
1991 & Supp. 2002).  

2.  The evidence received since the March 1999 Board 
decision is new and material, and the claim for this 
benefit is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 
3.303 (2002).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

The appellant's original claim of entitlement to service 
connection for left knee disability was denied by a March 
1999 Board decision.  That decision is final.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2002).  Nevertheless, a claim 
will be reopened in the event that new and material 
evidence is presented.  38 U.S.C.A. § 5108.  Because the 
March 1999 Board decision was the last final disallowance, 
the Board must review all of the evidence submitted since 
that action to determine whether the appellant's claim for 
service connection should be reopened and re-adjudicated 
on a de novo basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).  (If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 
1991).)

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, 
if the Board determines that the evidence is "new and 
material," it must reopen the claim and evaluate the 
merits of the claim in view of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined 
"new and material" evidence, was amended in August 2001.  
The amendment is applicable to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
The amendment is applicable in this case because the 
veteran filed his claim to reopen in February 2002.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally 
adjudicated claim by submitting new and 
material evidence.  New evidence means 
existing evidence not previously 
submitted to agency decisionmakers.  
Material evidence means existing 
evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished 
fact necessary to substantiate the 
claim.  New and material evidence can 
be neither cumulative nor redundant of 
the evidence of record at the time of 
the last prior final denial of the 
claim sought to be reopened, and must 
raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2002).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the March 1999 Board 
decision consisted of the appellant's service medical 
records, a VA examination report dated in June 1997, and a 
VA x-ray report, dated in July 1997.  

The appellant's service medical records are negative for 
any complaints or findings of a left knee injury, or of a 
left knee disability.  The records show that in April 
1956, the appellant underwent a separation examination.  
At that time, the appellant's lower extremities were 
clinically evaluated as "normal."  

In June 1997, the appellant underwent a VA examination.  
At that time, he stated that during service, he injured 
his left knee while he was stationed at Baumholder Army 
Base in Germany.  The appellant indicated that he was 
driving a truck on an icy road when another truck slid and 
hit his.  He was injured, "bruising his left knee against 
the steering column."  He noted that he sought treatment 
and was examined at an aid station.  According to the 
appellant, x-rays were not taken.  The appellant reported 
that he did not get any time off because of his injury and 
that he did not have a left knee disability at the time of 
his discharge.  He revealed that in the previous five 
years, he had noticed increasing difficulty with his left 
knee.  

The physical examination of the appellant's left knee 
showed that there was no swelling, effusion, or joint 
deformity.  The lateral collateral ligaments and cruciate 
ligaments were intact.  There was no evidence of any 
cartilage damage in the knee.  Extension was performed to 
zero degrees and flexion was to 125 degrees.  The 
diagnosis was of a painful left knee.  In July 1997, an x-
ray was taken of the appellant's left knee.  The x-ray was 
interpreted as showing moderately advanced degenerative 
changes.  

Pertinent evidence submitted subsequent to the March 1999 
Board decision includes outpatient medical treatment 
records from the VA Nebraska Western Iowa Health Care 
System, from August 2000 to December 2001, and from 
January to April 2002, and a private medical statement 
from Dr. B.  

In January 2002, the RO received outpatient medical 
treatment records from the VA Nebraska Western Iowa Health 
Care System, dated from August 2000 to December 2001.  The 
records show that in June 2001, the appellant was treated 
after complaining of pain in his left knee.  At that time, 
the appellant stated that his left knee had been bothering 
him for the past four to five years.  The diagnosis was of 
osteoarthritis of the knees.  The records also reflect 
that in August 2001, it was noted that the appellant's 
recent x-ray of his left knee revealed some mild arthritic 
changes, and that his recent magnetic resonance imaging 
(MRI) of his left knee showed multiple small tears in the 
cartilage of the knee.  

In February 2002, the RO received a private medical 
statement from Dr. B.  In the statement, Dr. B. indicated 
that the appellant's left knee condition was as least as 
likely as not a result of his in-service automobile 
accident.  Dr. B. noted that in 1956, the appellant 
injured his knee while he was stationed in Germany.   

In April 2002, the RO received outpatient medical 
treatment records from the VA Nebraska Western Iowa Health 
Care System, dated from January to April 2002.  The 
records show that in February 2002, the appellant 
completed a series of three injections for his 
degenerative joint disease of the left knee.  

The Board has reviewed the evidence since the March 1999 
Board decision and has determined that the private medical 
statement from Dr. B., received by the RO in February 
2002, is both "new and material."  The private medical 
statement from Dr. B. is "new" in that it was not of 
record at the time of the Board's denial in March 1999.  
Moreover, the statement is "material" because it is 
probative of the issue at hand, which is whether the 
appellant's currently diagnosed left knee disability is 
related to his period of active service.  In the private 
medical statement from Dr. B., received in February 2002, 
Dr. B. noted that the appellant had injured his knee 
during service, while he was stationed in Germany in 1956, 
and that the appellant's current left knee condition was 
as least as likely as not a result of his in-service 
injury.  Such a nexus opinion was not previously of 
record.  Consequently, it may be concluded that this 
evidence relates to an unestablished fact necessary to 
substantiate the claim.  Additionally, because this 
evidence relates current knee disability to the veteran's 
military service, it raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  
Accordingly, the appellant's claim for service connection 
for left knee disability is reopened.  

The Board acknowledges that the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002)), was enacted 
during the pendency of the appellant's appeal.  The Act 
imposed certain notification requirements and clarified 
VA's duty to assist claimants in developing evidence 
pertinent to their claims.  The Act also eliminated the 
previous requirement that a claim be well grounded before 
VA's duty to assist arose.  In this regard, it should be 
pointed out that the question of whether new and material 
evidence has been presented is a jurisdictional question 
for the Board.  See Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167 (1996).  Even the Veterans Claims 
Assistance Act of 2000 recognizes this.  38 U.S.C.A. 
§ 5103A(f) (West Supp. 2002).  In the appellant's case, 
the Board has granted the application to reopen.  
Consequently, because further development will be 
undertaken on the underlying claim of service connection, 
the appellant is not prejudiced by the instant decision.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for left knee 
disability; to this extent the appeal is granted.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

